United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.R., Appellant
and
U.S. POSTAL SERVICE, MAIN POST OFFICE,
Pittsburgh, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Jeffrey P. Zeelander, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 07-145
Issued: May 11, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 20, 2006 appellant filed an appeal of an October 12, 2006 decision of the
Office of Workers’ Compensation Programs denying modification of a prior decision
terminating his compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the claim.
ISSUE
The issue is whether appellant established that he had a continuing disability on and after
June 22, 1996 related to accepted lumbar strains, a herniated L4-5 disc and an L5-S1 discectomy.
FACTUAL HISTORY
This is the second appeal before the Board. By decision dated January 12, 2005,1 the
Board affirmed an April 22, 2004 decision of the Office affirming the termination of appellant’s
compensation benefits effective June 22, 1996 on the grounds that his accepted employment
1

Docket No. 04-1355 (issued January 12, 2005).

injuries resolved without residuals. The Board found that the weight of the medical evidence
rested with Dr. Patrick G. Laing, a Board-certified orthopedic surgeon and impartial medical
examiner. Dr. Laing submitted a March 15, 1996 report explaining that x-rays and clinical
findings demonstrated no residuals of the accepted November 7, 1976 and October 3, 1982
lumbar strains, herniated L4-5 disc and September 29, 1977 L5-S1 discectomy. The law and the
facts of the case as set forth in the Board’s prior decision are hereby incorporated by reference.
In a September 20, 2005 letter, appellant requested reconsideration. He asserted that new
medical evidence demonstrated that he continued to have disabling residuals of the accepted
conditions on and after June 22, 1996.2
In an April 21, 2005 report, Dr. Michael J. Seel, an attending Board-certified orthopedic
surgeon, noted a history of lumbar and bilateral knee pain. He commented that appellant
sustained a 1977 “lifting-type” work injury but that no medical records were presently available.
Dr. Seel also noted 1995 and 1997 knee surgeries. He obtained x-rays showing degenerative
disc disease at L3-4 and L5-S1.3 Dr. Seel diagnosed lumbar stenosis at L4-5, a disc protrusion at
L5-S1, advanced degenerative joint disease of both knees and status post multiple surgical
procedures. He administered injections to both knees. Dr. Seel obtained knee x-rays on June 2,
2005 and administered additional knee injections on June 2 and August 19, 2005. On August 19,
2005 he diagnosed right trochanteric bursitis and administered an injection.
In a June 17, 2005 report, Dr. Michael J. Platto, an attending Board-certified physiatrist,
provided a history of injury and treatment. On examination, he noted restricted lumbar motion
and bilaterally positive straight leg raising tests. Dr. Platto stated an impression of status post
September 1977 L4-5 laminectomy, degenerative lumbar disc disease and severe degenerative
joint disease of both knees. In a September 12, 2005 letter, he noted diminished two-point
discrimination in the L5 dermatomes bilaterally. Dr. Platto opined that appellant had a 4.5
percent permanent impairment of the lower extremities due to L5 nerve root dysfunction.
By decision dated October 12, 2006, the Office affirmed the termination of appellant’s
compensation benefits. The Office found that the reports of Dr. Seel and Dr. Platto were
insufficient to outweigh that of Dr. Laing.4 The Office explained that Dr. Seel did not opine that
the lumbar postsurgical changes required additional treatment or in any way disabled appellant
for work. Also, Dr. Seel did not relate the diagnosed knee and hip conditions to the accepted
injuries. The Office further found that Dr. Platto did not address whether appellant had any
work-related residuals.
2

In his September 20, 2005 letter, appellant also claimed a schedule award for a ratable impairment of the lower
extremities. There is no decision of record directly adjudicating the schedule award claim. The Board notes,
however, that the October 12, 2006 decision affirmed that appellant had no residuals of the accepted conditions.
3

A March 4, 2005 lumbar magnetic resonance imaging (MRI) scan showed postsurgical changes at L5-S1 on the
right with a small disc protrusion and severe stenosis at L4-5.
4

In an April 10, 2006 telephone memorandum, the Office noted advising appellant’s attorney “that a new
impartial was needed.” The Office noted that the examination would be scheduled after preparation of a new
statement of accepted facts. There is no indication of record that the Office scheduled an impartial medical
examination prior to issuing the October 12, 2006 decision.

2

LEGAL PRECEDENT
Once the Office has accepted a claim and pays compensation, it bears the burden to
justify modification or termination of benefits.5 Having determined that an employee has a
disability causally related to his or her federal employment, the Office may not terminate
compensation without establishing either that the disability has ceased or that it is no longer
related to the employment.6
After termination or modification of benefits, clearly warranted on the basis of the
evidence, the burden for reinstating compensation benefits shifts to the claimant. In order to
prevail, the claimant must establish by the weight of reliable, probative and substantial evidence
that he or she had an employment-related disability that continued after termination of
compensation benefits.7 For conditions not accepted by the Office as being employment related,
it is the employee’s burden to provide rationalized medical evidence sufficient to establish causal
relation.8 The fact that a condition’s etiology is unknown does not relieve the claimant of the
burden of establishing a causal relationship by the weight of the medical evidence.9
ANALYSIS
Appellant submitted additional medical evidence following the Board’s January 12, 2005
decision affirming the prior termination of his compensation benefits. He asserted that these
reports were sufficient to establish that he had disabling residuals of the accepted lumbar injuries
on and after June 22, 1996, the date the Office terminated his compensation.
Dr. Seel, an attending Board-certified orthopedic surgeon, submitted an April 21, 2005
report noting a 1977 “lifting-type” work injury. However, he stated that there were “no medical
records” available regarding this injury. Dr. Seel’s opinion is therefore of diminished probative
value as it is based on an incomplete medical history.10 He diagnosed lumbar stenosis at L4-5,
an L5-S1 disc protrusion, right trochanteric bursitis and bilateral knee conditions. But Dr. Seel
did not provide medical rationale supporting that these conditions were related to the accepted
lumbar injuries. The lack of rationale further diminishes the probative value of his opinion.11
Dr. Platto, an attending Board-certified physiatrist, submitted June 17 and September 12,
2005 reports diagnosing status post 1977 L4-5 laminectomy and degenerative disease of the
lumbar spine and both knees. He also observed diminished sensation in the L4-5 dermatomes
5

Bernadine P. Taylor, 54 ECAB 342 (2003).

6

Id.

7

See Virginia Davis-Banks, 44 ECAB 389 (1993); see also Howard Y. Miyashiro, 43 ECAB 1101, 1115 (1992).

8

Alice J. Tysinger, 51 ECAB 638 (2000).

9

Judith J. Montage, 48 ECAB 292, 294-95 (1997).

10

See John W. Montoya, 54 ECAB 306 (2003).

11

Deborah L. Beatty, 54 ECAB 340 (2003).

3

bilaterally. However, Dr. Platto did not opine that any of the diagnosed conditions were
pathophysiologically related to the accepted injuries. Thus, his opinion is insufficient to
establish that appellant had disabling residuals of the accepted injuries on and after
June 22, 1996.12
The Board finds that the weight of the medical evidence continues to rest with Dr. Laing,
a Board-certified orthopedic surgeon and impartial medical examiner, who provided a wellrationalized report based on the complete medical record explaining that appellant no longer had
residuals of the accepted lumbar injuries after March 15, 1996. Neither Dr. Seel nor Dr. Platto
provided medical rationale, based on a complete and accurate factual and medical history,
opining that appellant had disabling residuals of the accepted lumbar injuries on and after
June 22, 1996. Thus, the Board finds that appellant has not met his burden of proof to reinstate
his compensation benefits.
CONCLUSION
The Board finds that appellant did not meet his burden of proof in establishing a
continuing work-related disability on and after the Office terminated his compensation benefits
on June 22, 1996.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated October 12, 2006 is affirmed.
Issued: May 11, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
12

Id.

4

